Title: The Flag, [7 January] 1794
From: Madison, James
To: 




[7 January 1794]

   
   On 30 December 1793 the Senate passed “a bill making an alteration in the Flag of the United States,” which proposed to add two stars and stripes to represent the new states of Vermont and Kentucky (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 23). In Committee of the Whole, opponents of the bill argued that the design of the flag should be permanent.


Mr. Madison was of opinion, that the symbol should answer to the state of things. If it is the wish of the two new states to be represented in the flag they ought to be gratified. The expence or trouble attending the alteration, he considered as a trifling objection indeed. He suggested the propriety of adding a clause empowering the Executive in future similar cases to order the alteration.



   
   General Advertiser, 9 Jan. 1794 (also reported in Gazette of the U.S., 8 Jan. 1794).







[7 January 1794]
The committee reported the bill to the House. Goodhue objected that “so trifling an act” should be the first passed in that session.
Mr. Madison said, that if any blame could lie on this account, it must fall on the Senate who originated the bill. The house has much important business begun, but it is saving time to dispatch this while that is maturing.
Perhaps it would have been better, that the arms and flag had been made the symbols of things not mutable; but as they had been formed emblematical of the number of States in the confederacy, they should be made true symbols.



   
   General Advertiser, 9 Jan. 1794. On 8 Jan. JM voted with the majority when the House passed the bill. Washington signed it on 13 Jan. (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 166; U.S. Statutes at LargeThe Public Statutes at Large of the United
          States of America … (17 vols.; Boston, 1848–73)., 1:341).




